In a negligence action to recover damages for personal injuries, etc., in which plaintiff had previously been granted a general preference, plaintiff appeals from an order of the Supreme Court, Kings County, dated June 23,1980, which transferred the action to the Civil Court of the City of New York, Kings County, pursuant to CPLR 325 (subd [d]). Order reversed, with $50 costs and disbursements, and preference reinstated. No record was made at the pretrial conference of the facts upon which the Justice presiding relied in transferring the action to the Civil Court (thereby necessarily revoking the preference); nor did he make any statement as to his reasons for such revocation (see Blaney v Sorensen, 8 AD2d 938; Lee v Lehrer, 3 AD2d 702). In the absence of satisfactory facts and a proper record of the considerations which impelled the revoking of the preference, the determination cannot be upheld (see Ivory v Widaben Realty Corp., 5 AD2d 266, 268). Damiani, J. P., Gibbons, Rabin and Thompson, JJ., concur.